IMAX CORPORATION

Exhibit 10.41

FIRST AMENDING AGREEMENT

This First Amending Agreement, dated as of May 2, 2017, (the “First Amending
Agreement”), is made between IMAX CORPORATION, a corporation organized under the
laws of Canada (the “Company”), and ROBERT D. LISTER (the “Executive”).

WHEREAS, the Executive is currently the Chief Legal and Business Development
Officer of the Company and is employed pursuant to an Employment Agreement dated
as of January 1, 2014, by and between the Company and the Executive (the
“Agreement”); and

WHEREAS, the Board of Directors of the Company (the “Board”) and the Executive
wish to amend certain provisions of the Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Capitalized terms used but not defined herein shall have the meaning set
forth in the Agreement.

 

2. Section 4(a), clause (ii) of the Agreement is hereby deleted and replaced
with the following:

“(ii) any bonus earned, but unpaid, for the year prior to the year in which the
Executive’s Separation from Service (as defined in Section 4(b)) or death
occurs, and a prorated Target Bonus for the year in which the Executive’s
Separation from Service or death occurs, to be determined based on actual
performance and in accordance with Section 3(b),”.

 

3. Section 4(e) of the Agreement is hereby amended by adding the words “Section
4(I)” after each reference to “Sections 4(c) and 4(d)” in such paragraph.

 

4. Section 4(f) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“(f) Mitigation. Subject to the Non-Competition Agreement, the Executive shall
be required to mitigate the amount of any payment provided for under Sections
4(c) and 4(I) (in each case, other than the Other Accrued Compensation and
Benefits) by seeking other employment or remunerative activity reasonably
comparable to his duties hereunder. Upon the Executive’s obtaining such other
employment or remunerative activity, future payments under Sections 4(c)(i)(A)
and 4(c)(i)(B), or Sections 4(I)(i) and 4(I)(ii), as the case may be, shall be
reduced by twenty-five percent (25%). The Executive shall not be required to
mitigate, and there shall be no reduction of future payments under Sections
4(c)(i)(A) and 4(c)(i)(B), or Sections 4(I)(i) and 4(I)(ii), as the case may be,
following a resignation for Good Reason, a termination without Cause or a
Non-Renewal, in each case within 24 months following a Change of Control.”



--------------------------------------------------------------------------------

5. A new Section 4(I) is hereby added as follows:

“(I) Non-Renewal of Agreement: If, following the expiration of the Term, the
Company does not offer to continue the Executive’s employment on substantially
similar terms to those set forth herein and following the expiration of the Term
the Executive incurs a Separation from Service (a “Non-Renewal”), then the
Executive shall receive the Other Accrued Compensation and Benefits and, subject
to Sections 4(e) and 4(f):

 

  (i) The Company shall continue to pay the Executive the Base Salary and
Automobile Payment (at the rate in effect on the date of Non-Renewal) in
accordance with the Company’s ordinary payroll practices in effect from time to
time for a period equal to the Non-Renewal Period (as defined below), with
payments commencing on the 60th day following the Executive’s Separation from
Service. The “Non-Renewal Period” shall be equal to twelve (12) months; provided
that if the Non-Renewal occurs within twenty-four (24) months following a Change
of Control, the Non-Renewal Period shall be equal to eighteen (18) months;

 

  (ii) Promptly following the Executive’s Separation from Service, the Company
shall provide the Executive with a cash amount equal to his Target Bonus,
pro-rated for the length of the Non-Renewal Period; provided, however, that in
no event will payment commence prior to the 60th day following the Executive’s
Separation from Service;

 

  (iii) the Company shall provide the Executive and his eligible dependents with
continued participation in the Company’s group medical plans applicable to other
senior executives (as in effect from time to time) during the Non-Renewal Period
or, in the event such participation is not permitted, a cash payment equal to
the value of the benefit continuation, payable in three semi-annual installments
beginning sixty (60) days following the Executive’s Separation from Service;
provided, however, that the Executive shall continue to be obligated to pay his
share of premiums, deductibles and co-payments which may be deducted from the
payment made pursuant to this Section 4(I)(iii) in the same manner as if the
Executive was actively employed. In the event that the Executive obtains
subsequent employment and is eligible to participate in the group medical plans
of his new employer, the Executive agrees to notify the Company promptly, and
any coverage provided under the Company’s group medical plans shall terminate
when coverage under the new employer’s medical plans become effective; and

 

  (iv) The Executive shall have no further right to receive any other
compensation or benefits following a Non-Renewal.”

 

6. Except as amended herein, all other terms of the Agreement shall remain in
full force, unamended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this First Amending Agreement as of the date first set forth above.

 

IMAX CORPORATION By:  

/s/ Carrie Lindzon-Jacobs

  Name:   Carrie Lindzon-Jacobs   Title:   Chief Human Resources Officer     and
Executive Vice President By:  

/s/ Edward MacNeil

  Name:   Edward MacNeil   Title:   Senior Vice President, Finance

 

EXECUTIVE:

/s/ Robert D. Lister

Robert D. Lister